Citation Nr: 0831088	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a head wound.   
 
2.  Entitlement to service connection for residuals of a head 
wound.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from December 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision 
that reopened and denied the veteran's claim for entitlement 
to service connection for residuals of a head injury on a de 
novo basis.  A June 2006 RO decision also reopened and denied 
the veteran's claim for entitlement to service connection for 
residuals of a head injury on a de novo basis.  

Despite the determinations reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  In 
this case, the issue was previously denied in February 1970.  
Thus, this issue is phrased accordingly on the cover page.

The Board observes that a September 2005 RO decision denied 
service connection for residuals of a head wound on a de novo 
basis.  The RO had been trying to obtain additional service 
medical records for the veteran at that time.  Following 
receipt of the additional service medical records, the 
veteran's claim was addressed again in the December 2005 RO 
decision (noted above).  The veteran filed a timely notice of 
disagreement as to the December 2005 RO decision (noted 
above).  See 38 C.F.R. §§ 20.201, 20.302.  As the September 
2005 RO decision was essentially readjudicated in the 
December RO 2005 decision (noted above), the Board will not 
consider the September 2005 RO decision as a final decision 
in this matter.  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a head 
wound in a December 1970 decision, and the veteran did not 
appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  Any current residuals of a head injury were not present 
during service or for months thereafter, and were not caused 
by any incident of service.


CONCLUSIONS OF LAW

1.  The December 1970 RO decision that denied service 
connection for residuals of a head wound, is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for residuals of a head wound.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).  

3.  Residuals of a head wound were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2004, a rating 
decision in September 2005, a rating decision in December 
2005, correspondence in April 2006, and a rating decision in 
June 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim for 
service connection for residuals of a head wound, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  In 
light of the favorable determination with respect to whether 
new and material evidence has been received to reopen a claim 
for service connection for residuals of a head injury, no 
further discussion of VCAA compliance as to that issue is 
needed at this time.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a January 2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for residuals of a head 
wound (residuals of a shell fragment wound of the forehead) 
in December 1970.  The December 1970 decision was not 
appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the December 1970 RO 
decision included the veteran's incomplete service medical 
records; a post-service November 1970 VA general medical 
examination report; and the veteran's own statements.  The RO 
denied service connection for residuals of a head wound 
essentially on the basis that the evidence failed to show any 
shell fragment wounds in service and that the scars noted on 
the November 1970 VA general medical examination report were 
not related to military service.  The RO noted that the 
veteran's service medical records failed to show any shell 
fragment wounds and that the veteran did not mention any such 
wounds at the time of his separation examination.  It was 
also reported that at the time of the November 1970 VA 
general medical examination, the veteran stated that he 
sustained a shrapnel wound to the forehead and that he was 
hospitalized.  The RO indicated that the examiner noted that 
the veteran had a well healed slightly thickened linear scar 
just below the hairline over the frontal region of the scalp.  
The diagnoses included scars, forehead, residuals of shrapnel 
fragment wound.  The RO specifically indicated that the 
service medical records were not reviewed by the examiner and 
that he apparently diagnosed a shrapnel fragment wound scar 
on the basis of the veteran's statement as to his history.  

The evidence received since the December 1970 RO decision 
includes additional service medical records; duplicate copies 
of the November 1970 VA general medical examination report; 
and statements from the veteran.  

The additional service medical records included an October 
1969 sick slip report that noted that the veteran underwent a 
dressing change for an injury.  The nature of the injury was 
not reported.  An April 1970 psychiatric evaluation report 
indicated that the veteran was in pre-trial confinement 
because of assault charges involving a military policeman.  
The diagnosis was passive aggressive personality, chronic, 
moderate, manifested by difficulty with authority and 
obstinacy.  The additional service medical records did not 
refer to any head wounds.  

The Board observes that in the evidence available at the time 
of the December 1970 RO decision there was absolutely no 
evidence of a head wound in the veteran's service medical 
records.  The additional service medical records do refer to 
a dressing change in October 1969 for some type of injury, 
but do not specifically refer to a head injury.  The Board 
notes that where new and material evidence consists of 
supplemental service department records received after a 
decision becomes final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).  

The Board finds that the additional service medical records 
are evidence that is both new and material.  Therefore, the 
Board finds that such evidence is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the 
December 1970 RO decision is new and material, and thus the 
claim for service connection for residuals of a head wound is 
reopened.  This does not mean that service connection is 
granted.  Rather, the merits of the claim for service 
connection will have to be reviewed on a de novo basis, as 
addressed below.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits. 
Additionally, the discussion in the statement of the case 
considered the veteran's claim on the merits.  Also, the 
veteran has provided arguments addressing his claim on the 
merits.  The Board therefore finds that, given that the 
veteran had adequate notice of the applicable regulations, he 
would not be prejudiced by the Board's review of the merits 
of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that he has residuals of a head wound 
that are related to service.  He has specifically referred to 
a shell fragment wound to the forehead.  

The veteran had active service from December 1966 to June 
1970.  His DD-214 indicates that his occupational specialty 
was listed as an aircraft mechanic.  He was not awarded any 
decorations evidencing combat.  

His service medical records do not show complaints, findings, 
or diagnoses of any head wounds including any shell fragment 
wounds of the forehead.  An October 1969 sick slip report 
noted that the veteran underwent a dressing change for an 
injury.  The nature of the injury was not reported and there 
was no reference to any head wound or injury.  An April 1970 
psychiatric evaluation report indicated that the veteran was 
in pre-trial confinement because of assault charges involving 
a military policeman.  The diagnosis was passive aggressive 
personality, chronic, moderate, manifested by difficulty with 
authority and obstinacy.  The April 1970 objective separation 
examination report included a notation that the veteran's 
head, face, neck, and scalp were normal.  

The first post-service reference to any possible head wound 
is in November 1970, months after the veteran's separation 
from service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

A November 1970 VA general medical examination report noted 
that the veteran had a present complaint of a head wound.  
The veteran reported that he sustained shrapnel wounds of the 
forehead and lower extremities in May 1969 while serving in 
Vietnam.  He stated that he was hospitalized for four months.  
He reported that since his release from the hospital, he had 
suffered from occasional frontal headaches.  It was noted 
that he denied any dizzy spells, loss of memory, blurring of 
vision, blackouts, or convulsions.  The examiner reported 
that over the frontal region of the veteran's scalp, just 
below the hairline, there was a well healed, slightly 
thickened, linear scar.  The examiner stated that the scar 
was slightly tender to palpation and that no defect to the 
underlying skull was palpable.  It was noted that there was 
no evidence of infection or drainage.  The diagnoses were 
scars of the forehead and both legs, residuals of shrapnel 
wounds.  There is no indication that the VA examiner reviewed 
the veteran's claims file.  

There is no further post-service evidence of any head wounds 
or injuries of record.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the November 1970 VA general medical 
examination report noted that the veteran reported that he 
sustained a shrapnel wound of the forehead and that he was 
hospitalized for four months.  He also referred to suffering 
from occasional frontal headaches since his release from the 
hospital.  Those statements, however, were nothing more than 
a recitation of the veteran's claimed history.  As such, they 
are not probative in linking any present residuals of a head 
wound with service.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  Additionally, 
the veteran's service medicals do not show treatment for a 
head wound or for any shell fragment wounds.  

The Board also notes that the November 1970 VA general 
medical examination report related diagnoses that included a 
scar of the forehead, residual of a shrapnel wound.  The 
Board observes that there is no indication that the VA 
examiner reviewed the veteran's claims file in providing that 
diagnosis.  Although an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding etiology 
if based on facts reported by the claimant can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet. App. 229 (1993).  Further, as noted above, the 
veteran's service medical records fail to indicate that he 
suffered from any head wounds or shell fragment wounds.  
Given these circumstances, the Board finds that the diagnosis 
referring to residuals of shell fragment wounds of the 
forehead provided by the examiner at the time of the November 
1970 VA general examination has no probative value in this 
matter.  

Further, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence does 
not specifically indicate any current residuals of a head 
wound.  The only medical evidence of the record is the scar 
that was diagnosed in November 1970.  Even assuming the 
presence of current residuals of a head wound, the Board 
observes that the medical records do not suggest that any 
such disorder is related to the veteran's period of service.  
In fact, the probative medical evidence provides negative 
evidence against this finding, indicating that any current 
residuals of a head wound, began months after the veteran's 
period of service, without any relationship to any incident 
of service.  

The veteran has alleged in statements and in his testimony 
that he has current residuals of a head wound that had their 
onset during his period of service.  However, the veteran, as 
a layperson, is not competent to give a medical opinion on 
the diagnosis or etiology of a condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that any 
current residuals of a head wound began months after the 
veteran's period of service and were not caused by any 
incident of service.  Any such condition was neither incurred 
in nor aggravated by service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
residuals of a head wound must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

The claim for service connection for residuals of a head 
wound is reopened, and to that extent only, the benefit 
sought on appeal is granted.  

Service connection for residuals of a head wound is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


